                                                                   United States District Court
                                                                     Southern District of Texas

                                                                        ENTERED
                                                                        June 06, 2019
                   IN THE UNITED STATES DISTRICT COURT               David J. Bradley, Clerk
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

REGINALD JOHNSON,                       §
                                        §
      Plaintiff,                        §
                                        §
v.                                      §   CIVIL ACTION NO. H-19-246
                                        §
SAMSUNG ELECTRONICS                     §
AMERICA, INC.,                          §
and NISI-TEXAS, INC.,                   §
                                        §
      Defendants.                       §

                            MEMORANDUM OPINION

      Pending before the court1 is Defendants’ Motion to Dismiss

(Doc. 6). The court has considered the motion, the response, all

other relevant filings, and the applicable law.            For the reasons

set forth below, Defendants’ motion is GRANTED.

                           I.   Case Background

      Plaintiff, an African-American, filed his original Complaint

(Doc. 1) against Samsung Electronics America, Inc., (“SEA”) and

NISI-Texas,    Inc.,   (“NISI”)    on   January   23,   2019,   claiming           a

violation of federally protected civil rights.

      On March 22, 2018, Plaintiff self-installed a 30-inch Electric

Dual Convection Wall Oven, an SEA product.2              The unit did not

function properly, prompting Plaintiff to call SEA.3            Technicians

      1
            On May 15, 2019, the parties consented to proceed before the
undersigned magistrate judge pursuant to 28 U.S.C. § 636(c). See Doc. 21, Ord.
Dated May 15, 2019.
      2
            See Doc. 1, Compl. p. 2.
      3
            See id.
were sent to Plaintiff’s home on two separate occasions but they

refused to repair the unit, explaining to Plaintiff that he had

incorrectly installed the oven.4             Plaintiff then contacted Home

Depot, which sent an installer to check out the unit.5                      That

technician found no problem with the installation.6                    Plaintiff

claims that Defendants “refuse[d] to repair [the oven], due to his

race.”7

     Plaintiff filed the present suit alleging that Defendants had

committed “unlawful discriminatory conduct and deceptive practices”

under 42 U.S.C. § 1981, 18 U.S.C. §§ 241 and 245, and the Texas

Deceptive   Trade       Practices   Act.8      He   claims   federal   question

jurisdiction.9

     Defendants filed the pending motion to dismiss, arguing that

Plaintiff “fails to state a claim upon which relief can be granted”

and that no factual basis supports Plaintiff’s                conclusion that

discrimination occurred due to his race.10

                           II.   Dismissal Standard

     Rule 12(b)(6) allows dismissal of an action whenever the

     4
            See id.
     5
            See id.
     6
            See id.
     7
            Id. p. 3.
     8
            Id.; see also id. pp. 1-4.
     9
            Id. p. 2.
     10
            Doc. 6, Mot. to Dismiss pp. 1-2.

                                         2
complaint, on its face, fails to state a claim upon which relief

can be granted.     The court should construe the allegations in the

complaint favorably to the pleader and accept as true all well-

pleaded facts.     Harold H. Huggins Realty, Inc. v. FNC, Inc., 634

F.3d 787, 803 n.44 (5th Cir. 2011)(quoting True v. Robles, 571 F.3d

412, 417 (5th Cir. 2009)).

     A complaint need not contain “detailed factual allegations”

but must include sufficient facts to indicate the plausibility of

the claims     asserted,     raising   the   “right   to   relief     above   the

speculative level.”       Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Plausibility means that the factual content “allows the court to

draw the reasonable inference that the defendant is liable for the

misconduct alleged.”         Iqbal, 556 U.S. 678.          A plaintiff must

provide   “more    than    labels    and   conclusions”    or   “a    formulaic

recitation of the elements of a cause of action.”                Twombly, 550

U.S. at 555.      In other words, the factual allegations must allow

for an inference of “more than a sheer possibility that a defendant

has acted unlawfully.”       Iqbal, 556 U.S. 678.

                                III. Analysis

     Plaintiff     alleges    that   Defendants   violated      his   federally

protected rights under 42 U.S.C. Section 1981, a civil rights law

that grants to all persons the same right “to make and enforce

contracts . . . as is enjoyed by White citizens.”                 In order to


                                       3
sustain a claim under this statute, a plaintiff must show: (1) that

he    is    a    member      of    a    racial         minority;      (2)    that    defendant

discriminated against him on the basis of his race; and (3) that

the   discrimination          implicated           one    or   more    of    the    activities

enumerated        in   the    statute,        in       this   instance,     the     making   and

enforcing of a contract. Morris v. Dillard Dep’t Stores, Inc., 277

F.3d 743, 751 (5th Cir. 2001) (citing Bellows v. Amoco Oil Co., 118

F.3d 268, 274 (5th Cir. 1997)).

       As Plaintiff alleges that he is an African-American, the first

requirement is plainly satisfied.                         Assuming that the customer-

purchase        policies     and       repair      protocols     of    SEA    and    NISI    are

contractual in nature, the third requirement is satisfied as well.

       Defendants         argue        that     Plaintiff       has    failed       to   allege

sufficient facts in support of the second element, that he was

discriminated on the basis of his race.                        The court agrees.

       Here, Plaintiff has failed to allege any fact to support his

claim that Defendants’ refusal to repair the oven was due to

Plaintiff’s race, other than his conclusory statement that his race

was the reason.11            A complaint must include facts that “raise a

right to relief above the speculation level” to establish plausible

liability.        Cuvillier v. Taylor, 503 F.3d 397, 401 (5th Cir. 2007).

A conclusion with no factual basis, such as the one made by

Plaintiff in his complaint, does not meet this standard and, thus,


       11
                See Doc. 1, Compl. p. 3.

                                                   4
Plaintiff’s Section 1981 claim fails to state a claim upon which

relief can be granted.

      Plaintiff also attempts to bring claims under 18 U.S.C. § 241

(“Conspiracy against rights”) and 18 U.S.C. § 245 (“Federally

protected activities”).        These statutes are purely criminal in

nature and do not provide for a civil cause of action.         See Gill v.

Texas, 153 F. App’x 261, 262 (5th Cir. 2005)(unpublished)(holding

that Section 241 did not provide a basis for civil liability);

Brown v. City of New Orleans, Civ. Action No. 16-17080, 2017 WL

897875, at *8 (E.D. La. Mar. 7, 2017)(unpublished)(holding that

Section 245 did not provide for a private civil cause of action).

Plaintiff may not bring claims for relief under either statute.

      Plaintiff’s remaining claim arises under state law, and the

only possible jurisdictional basis for this claim is diversity

jurisdiction pursuant to 28 U.S.C. § 1332.          In order to establish

diversity   jurisdiction,      Plaintiff    must   allege    that   he    and

Defendants are citizens of different states and the amount in

controversy exceeds $75,000, exclusive of interests and costs. See

28 U.S.C. § 1332(a).

       Plaintiff’s complaint fails to allege the citizenship of

either defendant   and   the    court   assumes    for   purposes   of   this

analysis that neither is a citizen of Texas.        Turning to the second

requirement for diversity jurisdiction, Plaintiff fails to cross

the   amount-in-controversy     threshold    of    $75,000   necessary     to


                                    5
establish diversity jurisdiction.           Although the court acknowledges

that Plaintiff claims $6,000,000 in compensatory and punitive

damages,   the     Fifth   Circuit    has    held      that    “[t]he    amount   in

controversy   is    not    necessarily      the   money       judgment   sought   or

recovered, but rather the value of the consequences which may

result from the litigation.”           Campos v. U.S. Bank Nat’l Ass’n,

4:12-CV-2236,      2012    WL   5828619,     at   *5    (S.D.     Tex.   Nov.     13,

2012)(unpublished).        Here, the amount in controversy is the value

of the oven, trebled, plus attorney’s fees, if any.                  On its face,

Plaintiff’s complaint fails to establish an amount in controversy

in excess of $75,000.           The court therefore lacks subject matter

jurisdiction over Plaintiff’s state law cause of action.

     Plaintiff’s action must be dismissed in its entirety.

                                IV.   Conclusion

     Based on the foregoing, Defendants’ motion is GRANTED.

     SIGNED in Houston, Texas, this 6th day of June, 2019.




                                        6
